DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s preliminary amendment filed on 3/25/2021. Claims 1-2, 5, 8-13, 15 and 17-20 are pending in the application. Claims 3-4, 6-7, 14 and 16 are cancelled. Claims 17-20 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 8-13, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 17 and some of its dependents are considered indefinite because they have been drafted so that it is not clear whether they are drawn to the sub-combination of the electronic cigarette carrier only, or whether it is drawn to the combination of the electronic cigarette carrier and the electronic cigarette. The preamble “An electronic cigarette carrier for enclosing, and accessing an electronic cigarette” and “A system for enclosing and accessing an electronic cigarette” suggests the sub-combination is claimed (because it does not positively recite the electronic cigarette). Later in claims 1, 11 and 17, it requires “...interface configured and arranged, in response to a first compression force applied transverse to a plane of the interface, to direct the first compression force across the interface, thereby deforming a portion of the electronic cigarette enclosure that reduces the frictional coupling between the electronic cigarette and the electronic cigarette enclosure…”, these limitations require the electronic cigarette, to be met, so these suggest the combination is claimed. Since claim 1, 11 and 17 lines 1-2 appears to indicate that the sub-combination is claimed, this office action presumes that the intention is to claim only the sub-combination of the electronic cigarette carrier, in order to give the claims their broadest reasonable interpretation. Therefore, in the prior art rejection below, all references in the claims to any electronic cigarette are considered only statements of intended use with regard to the claimed electronic cigarette carrier. That is to say, the claims are being interpreted as if the electronic cigarette is not being claimed. Claims 2, 5, 8-10 are rejected due to their dependency on claim 1, claims 12-13 and 15 are rejected due to their dependency on claim 11 and claims 16-20 are rejected due to their dependency on claim 17.
Claim 1 recites the limitation "the frictional coupling" in the ninth line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 5, 8-13 and 15 are rejected due to their dependency on claim 1.
Claim 11 recites the limitation “a bottom portion comprising a non-compliant material that is less compliant than the compliant material of the top portion”, it is unclear how to interpret this limitation. The limitation raises confusion because if the bottom portion is already non-compliant how is it less compliant than the top portion.
Claims 15 and 17 are considered indefinite because they raise confusion as to what structures are considered to be the top and bottom portions. Claim 11 recites the top portion is of a compliant material and the bottom portion is made of a non-compliant material, this leads the Examiner to assume the top portion is considered the portion that includes the opening and the compliant material (235/335/435) and the bottom portion being at the opposite end. However, claim 15 and later in claim 17 it recites a hinge rotatably coupling the top portion to the bottom portion. This limitation leads the Examiner to assume that the top portion is considered to be (205/305/405) and the bottom portion is considered to be (210/310/410). However, if the latter is the correct interpretation, the compliant material would be on the top and bottom portion, which contradicts the limitations in claim 11 and earlier in claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    251
    394
    media_image1.png
    Greyscale

Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TALBOT US 1,379,659.
With regards to claim 1, TALBOT discloses a cigarette carrier for enclosing, and accessing some electronic cigarette, the cigarette carrier comprising: a cigarette enclosure that extends from within the cigarette carrier to an exterior surface, the cigarette enclosure configured and arranged to enclose some electronic cigarette therein; and an interface 19/29/30/36 formed along a length of the cigarette enclosure, the interface configured and arranged, in response to a first compression force applied transverse to a plane of the interface, to direct the first compression force across the interface, thereby deforming a portion of the electronic cigarette enclosure that reduces the frictional coupling between some electronic cigarette and the cigarette enclosure (changing the area space of the cigarette enclosure, pg. 2:5-28), and allowing a user to extract some electronic cigarette from the cigarette enclosure.
It is known in the art that an electronic cigarette can have a similar size and shape as a traditional cigarette therefore, the carrier of TALBOT is capable of being an electronic cigarette carrier and enclosing an electronic cigarette that has the size and shape of a traditional cigarette.

With regards to claim 8, TALBOT discloses the cigarette carrier further includes a top portion 17 and a bottom portion on either side of the interface, and a hinge 35; wherein the top and bottom portions form the cigarette enclosure; and wherein the hinge rotatably couples the top and bottom portions and is opposite the interface.

With regards to claim 9, TALBOT discloses the top 17 and bottom portions are further configured and arranged, in response to the application of a second tensile force transverse to an axis of the interface, to rotatably release the top and bottom portions relative to the hinge 35, and thereby provide the alternative access means to some electronic cigarette enclosed within the cigarette enclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TALBOT US 1,379,659 in view of Reid US 6,125,082, cited in Applicants IDS.
With regards to claim 5, TALBOT discloses that claimed invention (an opening to access the cigarette) as stated above but it does not specifically disclose a retention feature coupled to the exterior surface of the cigarette carrier adjacent the cigarette enclosure, the retention feature configured and arranged to deform in response to contact with the electronic cigarette, the deformation facilitating extraction of the cigarette from the cigarette enclosure; and enclose a portion of the cigarette enclosure when the cigarette is retracted into the cigarette enclosure.
	However, Reid teaches it was known in the art to have a cigarette carrier 11 having a retention feature 23 (extending from end wall 13) coupled to the exterior surface of the cigarette carrier adjacent the cigarette enclosure, the retention feature configured and arranged to deform in response to contact with some electronic cigarette, the deformation facilitating extraction of the cigarette from the cigarette enclosure; and enclose a portion of the cigarette enclosure when the cigarette is retracted into the cigarette enclosure.
	The inventions of TALBOT and Reid are both drawn to the field of containers that are capable of holding items such as cigarettes. Each container includes an opening in the end wall to allow a cigarette to be dispensed from the enclosure. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cigarette carrier in TALBOT by providing a retention feature as taught by Reid for the purposes of allowing the cigarette to be removed from the enclosure and preventing cigarettes from escaping the enclosure before it is needed.
	See claim 1, for the electronic cigarette intended use statement.

With regards to claim 5, Reid further teaches the retention feature 23 includes one or more compliant portions, the one or more compliant portions configured and arranged to deform in response to some electronic cigarette being accessed.

With regards to claim 10, Reid further teaches the retention feature 23 is releasably coupled to the exterior surface of the 317/189,012 electronic cigarette carrier adjacent the cigarette enclosure, the retention feature is further configured and arranged to provide access to some electronic cigarette by deforming in response to an external force placing some electronic cigarette into contact with the retention feature, and returning to its natural state to enclose the cigarette enclosure after the external force has dissipated.

Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TALBOT US 1,379,659 in view of Reid US 6,125,082, cited in Applicants IDS.
With regards to claim 11, TALBOT discloses a system for enclosing and accessing some electronic cigarette comprising: an cigarette carrier including a top portion, a bottom portion comprising a non-compliant material, and a cigarette enclosure formed between the top and bottom portions, and an opening 28 extending between the cigarette enclosure and a first exterior surface of the cigarette carrier; an access mechanism 21/23/25/27 formed by the top and bottom portions, the access mechanism configured and arranged to frictionally couple some electronic cigarette to the cigarette enclosure (pg. 1:103-Pg. 2:4), and in response to a first compression force applied transverse to an interface of the top and bottom portions of the electronic cigarette enclosure, the top portion deforms relative to the bottom portion reducing the frictional coupling between the electronic cigarette and the electronic cigarette enclosure, allowing some electronic cigarette to exit the cigarette enclosure via the opening (changing the area space of the cigarette enclosure, pg. 2:5-28).
TALBOT discloses an having a top and bottom portion but it does not specifically disclose the top portion comprising a compliant material.
However, Reid teaches that it was known in the art to have a system for enclosing and accessing some electronic cigarette with a top and bottom portion 13/14 and having the top portion comprising a compliant material 23 and a bottom portion comprising a non-compliant material that is less compliant than the compliant material of the top portion. (Col 7:40-41 and 8:12-15)
The inventions of TALBOT and Reid are both drawn to the field of containers that are capable of holding items such as cigarettes. Each container includes an opening in the end wall to allow a cigarette to be dispensed from the enclosure. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the top portion in TALBOT by providing compliant material as taught by Reid for the purposes of the cigarette to be removed from the enclosure and preventing cigarettes from escaping the enclosure before it is needed.
It is known in the art that an electronic cigarette can have a similar size and shape as a traditional cigarette therefore, the carrier of TALBOT is capable of being an electronic cigarette carrier and enclosing an electronic cigarette having a similar size and shape as a traditional cigarette.

With regards to claim 12, TALBOT discloses the access mechanism 21/23/25/27 includes a control 24 configured and arranged to activate the access mechanism.

With regards to claim 13, TALBOT discloses the access mechanism 21/23/25/27 is further configured and arranged to receive some electronic cigarette into the cigarette enclosure.

With regards to claim 15, TALBOT discloses the cigarette carrier further includes a hinge 35 rotatably coupling the top portion to the bottom portion, the hinge configured and arranged to provide an alternative access means to some electronic cigarette enclosed within the cigarette enclosure.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TALBOT US 1,379,659 in view of Reid US 6,125,082, cited in Applicants IDS.
With regards to claim 17, TALBOT discloses a cigarette carrier for enclosing, and accessing some electronic cigarette, the cigarette carrier comprising: a cigarette enclosure that extends from within the cigarette carrier to an exterior surface, the electronic cigarette enclosure configured and arranged to enclose some electronic cigarette therein; a top portion; a bottom portion made of a non-compliant material; a hinge 35 rotatably coupling the top and bottom portions; and an interface 19/29/30/36 between the top and bottom portions that extends coaxially with a length of the cigarette enclosure; wherein the top and bottom portions form the cigarette enclosure, and the top and bottom portions are configured and arranged to frictionally couple the electronic cigarette to the electronic cigarette enclosure; wherein the top and bottom portions and the interface are configured and arranged, in response to a first compression force applied transverse to a plane of the interface (changing the area space of the cigarette enclosure, pg. 2:5-28), to direct the first force across the interface thereby deforming the top portion relative to the bottom portion, reducing the frictional coupling between the electronic cigarette and the electronic cigarette enclosure, and releasing some electronic cigarette from the cigarette enclosure.

TALBOT discloses an having a top and bottom portion but it does not specifically disclose a retention feature coupled to the exterior surface of the cigarette carrier adjacent the cigarette enclosure, the retention feature configured and arranged to deform in response to contact with the cigarette, the deformation facilitating extraction of the electronic cigarette from the electronic cigarette enclosure; and enclose a portion of the electronic cigarette enclosure when the electronic cigarette is retracted into the electronic cigarette enclosure and the top portion comprising a compliant material.
However, Reid teaches that it was known in the art to have a cigarette carrier for enclosing and accessing some electronic cigarette with a top and bottom portion 13/14 and a retention feature 23 coupled to the exterior surface (extending from end wall 13) of the cigarette carrier adjacent the cigarette enclosure, the retention feature configured and arranged to deform in response to contact with the cigarette, the deformation facilitating extraction of the cigarette from the cigarette enclosure; and enclose a portion of the cigarette enclosure when the cigarette is retracted into the cigarette enclosure, having the top portion comprising a compliant material 23 and a bottom portion comprising a non-compliant material that is less compliant than the compliant material of the top portion and removal of the cigarette via the retention feature. (Col 7:40-41 and 8:12-15)
The inventions of TALBOT and Reid are both drawn to the field of containers that are capable of holding items such as cigarettes. Each container includes an opening in the end wall to allow a cigarette to be dispensed from the enclosure. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrier in TALBOT by providing retention feature and the top portion have compliant material as taught by Reid for the purposes of the cigarette to be removed from the enclosure and preventing cigarettes from escaping the enclosure before it is needed.
It is known in the art that an electronic cigarette can have a similar size and shape as a traditional cigarette therefore, the carrier of TALBOT is capable of being an electronic cigarette carrier and enclosing an electronic cigarette having a similar size and shape as a traditional cigarette.

With regards to claim 18, TALBOT discloses the hinge is opposite the interface.

With regards to claim 19, TALBOT discloses the top and bottom portions are further configured and arranged, in response to the application of a tensile force transverse to an axis of the interface, to rotatably release the top and bottom portions relative to the hinge, and thereby provide the alternative access means to the electronic cigarette enclosed within the electronic cigarette enclosure.

With regards to claim 20, Reid further teaches discloses the retention feature 23 is releasably coupled to the exterior surface of the electronic cigarette carrier adjacent the electronic cigarette enclosure, the retention feature is further configured and arranged to provide access to the electronic cigarette by deforming in response to an external force placing the electronic cigarette into contact with the retention feature, and returning to its natural state to enclose the electronic cigarette enclosure after the external force has dissipated. (Col 7:40-41 and 8:12-15)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736